                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DENNIS AKAAZUA,

        Plaintiff,
                                                                   Case No. 1:19-cv-31
 v.
                                                                   HON. JANET T. NEFF
 WALKER NOVAK LEGAL
 GROUP, LLC, et al.,

        Defendants.
 ____________________________/


                                           ORDER

       This is a civil action involving a pro se litigant. Plaintiff filed a motion for temporary

restraining order. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on January 23, 2019, recommending that this Court deny the motion. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 13) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Temporary Restraining Order (ECF

No. 1) is DENIED.




Dated: February 12, 2019                                    /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
